Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that Knippelmeyer fails to disclose apertures having an oval, ellipsoid, or rounded rectangular shape. Applicant also contradicts this argument by citing the portion of Knippelmeyer cited by the examiner that states the apertures may be elliptical in shape.
Applicant argues that Knippelmeyer fails to disclose the apertures being substantially identical in shape and orientation. The examiner respectfully disagrees, as sever figures of Knippelmeyer show this explicitly.
Applicant argues that Knippelmeyer fails to disclose the apertures with a perimeter of each that does not have a sharp edge. The applicant cites as support for this figure 8 which shows the apertures having apparent points in each of the 4 corners. The examiner does not find this persuasive. While the figure does show sharp points in the additional features, the specification describes the shape as only having to follow certain symmetry requirements. Thus the additional features are disclosed as having other shapes than shown in the drawings, including those without sharp portions. The examiner notes that Knippelmeyer also discloses that the apertures may be oval but do not necessarily include the additional features, which would also meet the claims. The examiner would further like to point out that the claim merely requires the each aperture have a perimeter without a sharp edge. This can be met even with the apertures of figure 8 by judiciously selection a portion of the perimeter without the sharp points.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,3-6,14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KNIPPELMEYER US 20170287674 A1.

Regarding Claim(s) 1, KNIPPELMEYER teaches: A charged particle beam device for inspection of a specimen with a plurality of charged particle beamlets, the charged particle beam device comprising: 
a specimen holder for holding a specimen; (KNIPPELMEYER claim 12 ‘stage’)
a source for producing a beam of charged particles; (KNIPPELMEYER [0137])
an illuminator for converting said beam of charged particles into a plurality of charged particle beamlets and directing said plurality of charged particle beamlets onto said specimen, wherein said illuminator comprises: (KNIPPELMEYER [0137])
a multi-aperture lens plate having a plurality of apertures for defining the corresponding plurality of charged particle beamlets, (KNIPPELMEYER fig. 8, [0171]-[0172])
each said apertures has a noncircular cross- sectional shape in the form of an oval, ellipsoid, rounded square or rounded rectangular cross-sectional shape and all apertures in said multi-aperture lens plate are substantially identical in shape and orientation; (KNIPPELMEYER figs. 7,8, [0171]-[0172], ellipse specifically mentioned)
and a first electrode for generating an electrical field at a surface of the multi-aperture lens plate; (KNIPPELMEYER [0151])
and a detector for detecting a flux of radiation emanating from the specimen in response to said irradiation by said plurality of charged particle beamlets. (KNIPPELMEYER [0135])

Regarding Claim(s) 14, KNIPPELMEYER teaches: A multi-aperture lens plate in a multi-beam charged particle beam device, comprising: 
a plurality of apertures for defining a plurality of charged particle beamlets, (KNIPPELMEYER fig. 8, [0171]-[0172])
wherein each of the plurality of apertures has a noncircular cross-sectional shape in the form of an oval, ellipsoid, rounded square or rounded rectangular cross-sectional shape and all apertures in said multi-aperture lens plate are substantially identical in shape and orientation. (KNIPPELMEYER figs. 7,8, [0171]-[0172], ellipse specifically mentioned)

Regarding Claim(s) 3, KNIPPELMEYER teaches: wherein the apertures have a continuously curved perimeter. (KNIPPELMEYER [0172] – ellipse would qualify)

Regarding Claim(s) 4, KNIPPELMEYER teaches: wherein the cross- sectional shape has a first axis as measured in a first direction, and a second axis as measured in a second direction substantially axis. (KNIPPELMEYER [0172] – ellipse would qualify)

Regarding Claim(s) 5, KNIPPELMEYER teaches: wherein the cross- sectional shape has at least two axes of symmetry. (KNIPPELMEYER [0171])

Regarding Claim(s) 6, KNIPPELMEYER teaches: wherein the cross- sectional shape has at least four axes of symmetry. (KNIPPELMEYER [0171])

Regarding Claim(s) 15, KNIPPELMEYER teaches: wherein a perimeter of each of the apertures does not have a sharp edge. (KNIPPELMEYER fig. 8, [0171]-[0172] – portion of the aperture without the cutout in figure 8, or the ellipse recited, or others)

Regarding Claim(s) 16, KNIPPELMEYER teaches: wherein the apertures have a continuously curved perimeter. (KNIPPELMEYER fig. 8, [0171]-[0172] – portion of the aperture without the cutout in figure 8, or the ellipse recited, or others)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.